                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION


 EMW WOMEN’S SURGICAL CENTER,
 P.S.C., on behalf of itself, its staff, and its
 patients; and ERNEST MARSHALL, M.D.,
 on behalf of himself and his patients,

                Plaintiffs,
                                                       Case No. 3:17-cv-00189-GNS
 and

 PLANNED PARENTHOOD OF INDIANA
 AND KENTUCKY, INC., on behalf of itself,
 its staff, and its patients,

                Intervenor-Plaintiff,
 v.

 MATTHEW BEVIN, Governor of Kentucky,
 in his official capacity; ADAM MEIER,
 Secretary, Cabinet for Health and Family
 Services, in his official capacity,

                Defendants.

 PLANNED PARENTHOOD OF INDIANA AND KENTUCKY’S REPLY IN FURTHER
  SUPPORT OF ITS MOTION FOR ORDER TO SHOW CAUSE WHY DEFENDANTS
                  SHOULD NOT BE HELD IN CONTEMPT


I.     INTRODUCTION

       Defendants have made clear they will stop at nothing to block Planned Parenthood of

Indiana and Kentucky (“Planned Parenthood”) from providing abortions. For over three years,

Defendants have thwarted, again and again, Planned Parenthood’s efforts to obtain a license,

thereby depriving Planned Parenthood’s patients of their constitutional rights. The idea that

Planned Parenthood is seeking “special treatment” is a farce. ECF No. 190 (“Opp.”) at 7.




                                                   1
       Planned Parenthood seeks only to enforce the terms of this Court’s prior orders and to

have its abortion license application treated fairly. Planned Parenthood attempted to avoid the

necessity of this motion, including by waiting until the Court decided this case on the merits and

then giving Defendants ample opportunity to conform their conduct to this Court’s permanent

injunction. Contrary to Defendants’ arguments, Planned Parenthood’s patience and

reasonableness over the past several months does not suggest any uncertainty about the meaning

of this Court’s unequivocal orders enjoining Defendants “from enforcing, attempting to enforce,

threatening to enforce, or otherwise requiring compliance with KRS 216B.0435 and 902 KAR

20:360, Section 10.” See e.g., ECF No. 6 at 4.

       The only bases for the Cabinet for Health and Family Services’ (“the Cabinet”) denial of

Planned Parenthood’s 2015 license application were a statute and regulation that were

preliminarily enjoined at the time of the denial, and that are now permanently enjoined. The

denial of the 2015 license application (the “License Denial”) plainly violated the unambiguous

terms of this Court’s temporary restraining order and preliminary injunction (hereinafter

“Preliminary Injunction”), which broadly enjoined any enforcement of the challenged statute and

regulation. Defendants’ hand-waving in their Opposition about what they thought the

Preliminary Injunction meant cannot alter its text, and neither the alleged “reasonableness” of

their conduct nor Planned Parenthood’s delay in seeking sanctions excuse their contempt.

       Accordingly, the License Denial cannot be relied upon as a basis for refusing to move

forward with the 2015 licensing application. None of Defendants’ arguments for why they are

barred from moving forward with Planned Parenthood’s 2015 license application carry any

weight. Indeed, Defendants are currently violating the terms of this Court’s permanent

injunction by continuing to rely on the enjoined statute and regulation as a basis for refusing to




                                                 2
move forward with the 2015 application. And Defendants’ complete lack of interest in coming

into compliance with this Court’s orders is made clear by their cryptic and evasive responses to

Planned Parenthood’s letters requesting that the Cabinet schedule a licensing inspection of the

facility. Abate Decl. Exs. 4 & 6, ECF Nos. 189-5 & 189-7.

       Defendants claim that Planned Parenthood should just file a new license application,

Opp. at 23-24, even though the only reason for the denial of the prior application was the statute

and regulation that this Court enjoined. But Defendants gloss over Planned Parenthood’s prior

offer to do just that, so long as the Cabinet was willing to agree to treat the application fairly and

process it in a timely manner. Abate Decl. Ex. 5, ECF. No. 189-6. The Cabinet refused. Abate

Decl. Ex. 6, ECF No. 189-7. This alone shows that Defendants have not taken all reasonable

steps to comply with this Court’s orders, as required to assert a valid defense to contempt.

       Finally, contrary to Defendants’ arguments, Planned Parenthood has not asked this Court

to order the issuance of a license. Opp. at 2. Instead, Planned Parenthood asks this Court to use

its equitable power to fashion an appropriate remedy that will bring Defendants into compliance

with this Court’s orders. Planned Parenthood merely seeks to prevent Defendants from

continuing to place unconstitutional roadblocks in the way of its patients’ ability to access

abortion services. Court intervention is needed to ensure that Defendants do not continue to

thwart Planned Parenthood’s licensure based on unconstitutional laws.

II.    THE LICENSE DENIAL VIOLATED THE TERMS OF THIS COURT’S
       ORDERS

       The Cabinet’s issuance of the License Denial was in contempt: it plainly violated a

“definite and specific” order of this Court. Elec. Workers Pension Tr. Fund of Local Union # 58

v. Gary’s Elec. Serv. Co., 340 F.3d 373, 379 (6th Cir. 2003). The scope of this Court’s




                                                  3
Preliminary Injunction, which was in effect from March 31, 2017, until September 28, 2018, is

clear from its terms:

       Defendant Vicky Yates Brown Glisson and all those acting in concert with her are
       TEMPORARILY ENJOINED from enforcing, attempting to enforce, threatening
       to enforce, or otherwise requiring compliance with KRS 216B.0435 and 902 KAR
       20:360, Section 10.

ECF No. 6 at 4. As required by Federal Rule of Civil Procedure 65(d), the Preliminary

Injunction provides “explicit notice of precisely what conduct is outlawed.” Schmidt v. Lessard,

414 U.S. 473, 476 (1974). This language broadly enjoined any enforcement of the statute and

regulations by Defendant Glisson and those acting in concert with her. Despite this clear

language, on July 19, 2017, Defendant Glisson signed the License Denial denying Planned

Parenthood’s license application based on purported noncompliance with the enjoined statute

and regulation. Abate Decl. Ex. 2, ECF No. 189-3.

       Defendants argue that Planned Parenthood has taken this language “out of context,” Opp.

at 10, but that is not so. This is the precise language from the Preliminary Injunction detailing its

scope, which “describe[s] in reasonable detail … the act or acts restrained.” FRCP 65(d). The

fact that this language is broad does not mean it is ambiguous or should be read more narrowly.

See Utilase, Inc. v. Williamson, 188 F.3d 510, 1999 WL 717969, at *12 (6th Cir. 1999)

(unpublished) (“Although [the preliminary injunction] may cover a broad area of information,

the breadth of the injunction does not make it ambiguous.”). As in Utilase, Defendants are

improperly “attempting to limit the terms of the preliminary injunction” in ways that are

“contrary to the injunction’s restriction.” Id. See also Uniroyal Goodrich Tire Co. v. Hudson,

97 F.3d 1452, 1996 WL 520789, at *6-7 (6th Cir. 1996) (unpublished) (party held in contempt

for violating “plain language” of preliminary injunction and rejecting narrow interpretation of

injunction’s language unsupported by its text); Gutierrez v. CogScreen, LLC, No. 17-CV-2378-



                                                  4
JPM-TMP, 2018 WL 6499374, at *7 (W.D. Tenn. Mar. 26, 2018) (party held in contempt for

violating unambiguous court order because even if the party “believed the Preliminary Injunction

meant something it did not say, [] what it says is clear”).

       Defendants rely heavily on language in Gascho v. Glob. Fitness Holdings, LLC, 875 F.3d

795 (6th Cir. 2017), reh’g denied (Dec. 21, 2017), cert. denied, 138 S. Ct. 2576 (2018), but this

Court’s order meets Gascho’s requirements. The Preliminary Injunction is a “clear and

unequivocal court command.” Id. at 800. In Gascho, contempt sanctions were unwarranted

because the relevant order was “conditioned on future events.” Id. at 801. Here, nothing in this

Court’s order was conditional or contingent: it clearly prohibited any enforcement of the

challenged statutes and regulations from the moment it was issued. While true that the

Preliminary Injunction elsewhere mentioned the harm that the women of Kentucky would face if

EMW was forced to shut down, ECF No. 6 at 2, Defendants have no support for their argument

that this alters the scope of this Court’s unambiguous order enjoining any enforcement of the

challenged restrictions. And Defendants’ artful use of brackets to suggest that this Court

specifically tied its discussion of the status quo to EMW’s licensure status, Opp. at 10, cannot

alter the actual text of this Court’s order, which does no such thing.

       Faced with this unambiguous language, Defendants argue that the Preliminary Injunction

cannot possibly have covered Planned Parenthood since Planned Parenthood has not previously

sought to hold Defendants in contempt. But the fact that Planned Parenthood did not run to court

to enforce the Preliminary Injunction as “the parties engaged in frenzied discovery to prepare in

a few months for a September 2017 trial on a significant constitutional issue,” Opp. at 13, does

not mean this language did not cover Planned Parenthood. Instead, Planned Parenthood assumed




                                                  5
that the Defendants would come into compliance with the terms of any permanent injunction

issued post-trial. Unfortunately, that is not what has happened.

       Much of Defendants’ opposition focuses on the purported “reasonable[ness]” of their

belief that the Preliminary Injunction did not cover Planned Parenthood. Opp. at 13. But this has

no bearing on the outcome because “good faith … is no defense for failure to comply with a

court order enjoining certain conduct.” Peppers v. Barry, 873 F.2d 967, 968 (6th Cir. 1989).

Indeed, “[w]illfulness is not an element of civil contempt, so the intent of a party to disobey a

court order is ‘irrelevant to the validity of [a] contempt finding.’” Rolex Watch U.S.A., Inc. v.

Crowley, 74 F.3d 716, 720 (6th Cir. 1996) (quoting In re Jaques, 761 F.2d 302, 306 (6th Cir.

1985)). A party is only required to show that the other side “had knowledge of and violated the

court’s order.” Id. at 721. Defendants’ intent in disobeying the Preliminary Injunction is simply

“irrelevant to the validity of the contempt finding.” Id.

       Nor does Defendants’ waiver argument, Opp. at 14-16, have any merit—a party does not

waive its ability to seek contempt sanctions for another party’s violation of a court order. Parties

are required to comply with court orders; at most, a delay in seeking contempt sanctions is a

factor that can be taken into account when determining the appropriate remedy. Indeed, the out-

of-circuit district court cases Defendants cite find that, despite a party’s apparent failure to

enforce its rights, sanctions were still warranted. See, e.g., Rowe v. Gen. Motors Corp., 550 F.

Supp. 214, 215-17 (N.D. Ga. 1982) (holding it was “obvious” that the court should order the

defendant to “comply immediately with the decree,” even though nobody had raised an issue

about noncompliance for ten years, but deferring determination of monetary penalties,

particularly given lack of evidence of the extent of harm to plaintiffs by noncompliance); In re

Treco, No. 00-8137, 2001 WL 1566709, at *6-8 (Bankr. S.D.N.Y. Dec. 10, 2001) (holding that




                                                   6
the defendants must comply with the court order and pay plaintiffs’ costs, despite the plaintiffs’

“mixed signals” in consenting to the defendants’ conduct).

       Defendants’ arguments cannot alter the plain language of the Preliminary Injunction and

the necessary conclusion that the License Denial violated its terms.

III.   THE LICENSE DENIAL DOES NOT ABSOLVE DEFENDANTS FROM
       COMPLYING WITH THIS COURT’S ORDERS

       Defendants claim that they cannot move forward with the 2015 application because of the

License Denial—an order which itself violated the Preliminary Injunction—is unfounded. None

of the reasons Defendants proffer withstand scrutiny.

       First, Defendants argue that Planned Parenthood should have filed an appeal from the

denial of its 2015 license application in state court. Opp. at 21 n.2. But requiring Planned

Parenthood to file a state court appeal prior to or simultaneously with its federal suit would mean

there is an exhaustion requirement for Planned Parenthood’s Section 1983 claims—something

the Supreme Court has expressly disavowed. See Steffel v. Thompson, 415 U.S. 452, 472-73

(1974) (“When federal claims are premised on 42 U.S.C. § 1983 … we have not required

exhaustion of state judicial or administrative remedies, recognizing the paramount role Congress

has assigned to the federal courts to protect constitutional rights”). Planned Parenthood had no

obligation to raise its constitutional claims in state court before bringing them to federal court.1

       Second, Defendants raise a new res judicata argument in their Opposition, different from

what they stated previously,2 arguing that res judicata bars Planned Parenthood from relitigating



1
  Indeed, Planned Parenthood explicitly notified the administrative tribunal that, pursuant to
England v. Louisiana State Board of Medical Examiners, 375 U.S. 411 (1964), Planned
Parenthood reserved its right to pursue any federal claims on the denial of its license for
litigation in federal court. ECF No. 105-28 at 2 n.1.
2
  In its Dec. 21, 2018, letter to Planned Parenthood, the Cabinet claimed that Herrera v.
Churchill McGee, LLC, 680 F.3d 539 (6th Cir. 2012), supported its decision not to move forward


                                                  7
the denial of its 2015 application. Opp. at 20-21. But that position is also wrong: res judicata is

not applicable here given that it is undisputed that the laws used to deny Planned Parenthood’s

application were permanently enjoined as unconstitutional after the License Denial was issued.3

See, e.g., State Farm Mut. Auto. Ins. Co. v. Duel, 324 U.S. 154, 162 (1945) (recognizing “the

general rule that res judicata is no defense where between the time of the first judgment and the

second there has been an intervening decision or a change in the law creating an altered

situation”); Franklin Cty. Convention Facilities Auth. v. Am. Premier Underwriters, Inc., 240

F.3d 534, 550 (6th Cir. 2001) (res judicata does not apply after an intervening “substantial

change in the legal climate that suggests a new understanding of the governing legal rules”

(quoting 18 Charles A. Wright, Fed. Prac. & Proc. Juris. § 4425, at 253-54 (1981)); Black v.

CMT Trucking, No. 2004-CA-001079-WC, 2005 WL 267568, at *4 (Ky. Ct. App. Feb. 4, 2005),

aff'd, No. 2005-SC-0168-WC, 2005 WL 2679997 (Ky. Oct. 20, 2005) (“issue preclusion cannot

apply” when the relevant laws have changed in between two proceedings); Yeoman v.

Commonwealth, 983 S.W.2d 459, 465-66 (Ky. 1998) (issues litigated must be “identical” for

issue preclusion to apply).

       Finally, Defendants’ Opposition makes a new argument—one not raised in response to

Planned Parenthood’s letters—that their hands are tied as to Planned Parenthood’s 2015

application because Kentucky law does not allow the Cabinet to reopen a final administrative



with Planned Parenthood’s licensing application. Abate Decl. Ex. 4, ECF No. 189-5 at 2. In that
case, a federal suit was foreclosed by a prior state administrative proceeding in which the same
claim—racial discrimination—had been adjudicated. Herrera, 680 F.3d at 542, 551. But this
Court already rejected Defendants’ identical res judicata argument in this case, see ECF No. 156
at 14, 25, and with good reason: Planned Parenthood’s patients’ Fourteenth Amendment undue
burden claim was not raised, let alone adjudicated, in any prior proceeding. See ECF No. 105-28
at 2.
3
  Not even Defendants are bold enough to claim that the permanent injunction does not cover
Planned Parenthood. Opp. at 6.


                                                 8
order. Opp. at 18-20. But the cases Defendants cite do not involve continued enforcement of

orders applying unconstitutional regulations in the face of a federal injunction, as is the case

here. Indeed, the cases cited by Defendant only analyze what a license applicant must do to get a

second bite at the apple when a valid final administrative order is in place; in Gaines v. Kentucky

Occupational Safety & Health Commission, 326 S.W.3d 818, 820 (Ky. App. 2010), for instance,

the Kentucky Court of Appeal began its analysis by noting that “[n]o party contends that this

order was in any way defective or void when it was entered.” Here, Planned Parenthood is not

asking for a second bite at the apple; instead, Planned Parenthood is arguing that the License

Denial was “defective or void when it was entered”—that an order entered in contravention of a

federal injunction is no final administrative order at all. Where, as here, the administrative order

is void from the start, Defendants have made no showing they are unable to move forward with a

licensing application.

IV.    DEFENDANTS CANNOT ASSERT A VALID DEFENSE TO CONTEMPT

       For a defendant to assert a defense to contempt based on the purported impossibility of

complying with a court’s orders, a defendant must show: “(1) it was unable to comply with the

court’s order, (2) its inability to comply was not self-induced, and (3) it took ‘all reasonable

steps’ to comply.” Gascho, 875 F.3d at 802 (quoting Gary’s Elec. Service, 340 F.3d at 381-83).

The Defendants do not meet any of these requirements.

       First, as explained supra Part III, the Defendants are not “unable to comply” with this

Court’s orders—none of the reasons cited (Planned Parenthood’s failure to exhaust remedies in

state court, res judicata, or a purported inability to reopen a license denial) stand up to scrutiny.

Second, to the extent the Defendants are “unable to comply,” that inability is “self-induced”—

but for the Defendants’ ignoring this Court’s Preliminary Injunction, there would have been no




                                                   9
License Denial. And finally, the Defendants have not taken “all reasonable steps” to comply—

indeed, they have refused to take any steps towards compliance. Planned Parenthood even

offered to file a new application, so long as the Cabinet would agree to process it promptly, but

the Cabinet refused to provide any such assurances. Thus, impossibility of compliance is not a

valid defense here given the Defendants’ course of conduct and unwillingness to take any steps

to come into compliance.

V.     PLANNED PARENTHOOD SEEKS ONLY FAIR AND EQUITABLE
       TREATMENT, BRINGING DEFENDANTS INTO COMPLIANCE WITH THIS
       COURT’S ORDERS

       Planned Parenthood has not asked this Court to order Defendants to issue a license nor

does Planned Parenthood seek to hold Defendants in contempt for declining to automatically

issue a license. Instead, Planned Parenthood has appealed to this Court’s inherent equitable

authority to fashion a remedy that will make Planned Parenthood’s patients whole in the face of

Defendants’ contravention of this Court’s orders. This remedy could include an order that the

Cabinet move forward with the 2015 application. But if this Court determines that the License

Denial somehow precludes moving forward with the 2015 application—a conclusion that is

unfounded, as explained supra Part III—that is not the only possible remedy.

       As just one example, this Court could impose strictures on the Cabinet to ensure that any

new licensing application from Planned Parenthood is treated fairly. This is particularly

appropriate given that Planned Parenthood was about to be inspected, the final step in the

licensing process, when the Cabinet invoked the unconstitutional statute and regulations to derail

Planned Parenthood’s 2015 license application. The filing of a new licensure application may

allow the Cabinet to indefinitely delay the review of the application or to find a pretextual reason

for denial. This Court should make clear the timeline for evaluating Planned Parenthood’s




                                                10
licensure application and that a denial of the application for pretextual reasons would be

improper.

       The idea that Planned Parenthood seeks preferential “special treatment” is absurd. Opp.

at 7. To recap, Planned Parenthood’s license application had been approved, Planned

Parenthood was performing abortions, and an inspection was impending, before Defendants

abruptly reversed course. See ECF No. 189 at 4. Defendants have tried, at every turn, to thwart

Planned Parenthood from obtaining a license and impede Planned Parenthood’s patients from

obtaining needed care; they filed a civil suit against Planned Parenthood for following written

instructions from the Cabinet, pressured hospitals into canceling transfer agreements with

Planned Parenthood, and passed emergency regulations specifically designed to make it

impossible for Planned Parenthood to comply with the transfer- and transport-agreement

requirements. See ECF No. 189 at 4-5; ECF No. 168 at 9-12. Making Planned Parenthood and

its patients whole—placing them in the position they would have been in but for Defendants’

unconstitutional actions—will require some guidelines from this Court.

       Finally, even if the Court determines that Defendants should not be held in contempt, the

Court should still take this opportunity to clarify the Defendants’ duties and obligations under its

prior orders. See, e.g., Gordon v. Dadante, No. 1:05CV2726, 2007 WL 1656241, at *6-8 (N.D.

Ohio June 6, 2007), order vacated in part on other grounds, No. 1:05CV2726, 2007 WL

1741272 (N.D. Ohio June 13, 2007) (declining to issue contempt sanctions “out of an abundance

of caution” but clarifying its prior order and “forewarn[ing]” counsel that “any future violations

of this Court’s orders will be met with the severest of sanctions”). Given the Cabinet’s track

record of ignoring this Court’s orders, such a warning would be particularly appropriate.




                                                 11
VI.    CONCLUSION

       For the foregoing reasons, Planned Parenthood respectfully requests an order to show

cause why Defendants should not be held in contempt.


 Dated: April 25, 2019                        ORRICK HERRINGTON & SUTCLIFFE LLP


                                                     /s/ Karen Johnson-McKewan
                                                    KAREN G. JOHNSON-MCKEWAN

                                              Casey L. Hinkle
                                              James E. McGhee, III
                                              Michael Abate
                                              710 West Main Street
                                              Fourth Floor
                                              Louisville KY 40202
                                              Telephone: (502) 416-1636
                                              Telephone: (502) 416-1634
                                              chinkle@kplouisville.com
                                              jmcghee@kplouisville.com
                                              mabate@kplouisville.com

                                              Karen G. Johnson-McKewan (Pro Hac Vice)
                                              Orrick, Herrington & Sutcliffe LLP
                                              The Orrick Building
                                              405 Howard Street
                                              San Francisco, California 94105-2669
                                              Telephone: (415) 773-5700
                                              kjohnson-mckewan@orrick.com

                                              Lisa T. Simpson (Pro Hac Vice)
                                              Orrick, Herrington & Sutcliffe LLP
                                              51 West 52nd Street
                                              New York, NY 10019
                                              Telephone: (212) 506 3767
                                              lsimpson@orrick.com

                                              Carrie Y. Flaxman (Pro Hac Vice)
                                              Planned Parenthood Federation of America
                                              1110 Vermont Avenue, NW, Suite 300
                                              Washington, D.C. 20005
                                              Telephone: (202) 973-4800
                                              carrie.flaxman@ppfa.org

                                              Counsel for Planned Parenthood of Indiana and
                                              Kentucky, Inc.




                                              12
                                 CERTIFICATE OF SERVICE

       On April 25, 2019, a true and correct copy of the foregoing document was served

electronically on all parties of record via CM/ECF’s notice of electronic filing:


Date: April 25, 2019                             ORRICK HERRINGTON & SUTCLIFFE LLP

                                                         /s/ Karen Johnson-McKewan
                                                        KAREN G. JOHNSON-MCKEWAN




                                                13
